Title: To Benjamin Franklin from John Shaffer, 27 September 1781
From: Shaffer, John
To: Franklin, Benjamin


Sir
Grand Chatlet Paris 27 Sepr 1781
I recved your favour where you Desire to see the Dee [Deed] of my land my Attorney has made A report to Parlement that I left the Deed in the Notarys Hands for Securety of Dotuns therefore it is out of my power my Attorney Sais to withdraw my deed untill the warrent is broke But if your Exelency will do your self the Pain to send Some Person to see the title I should be Very Happy if posible this morning As he is genarly out in the Afternoon. The land is Setuated on Scoolkill 65 Mils from Philaa. & has Timber Enough to Suply the Hole Navy of france for this many years to come. Theire are masts on this land for the first rate Ships of war & is worth a very large sum of money to the Corart of france my Attorny only makes it a matter of form to have the Securety in Case he should be asked to Answer but is sure theire will be No Ocation for it—
The Notary lives At the Cloitre st Opertune At Paris. Gibert is his Name who has got the deed— I asure your Exelency that that theire will b No Defeculty in the world to bring Dotun to any settlement I Please the Moment I have the warrent broke, in Case theire should be securety Asked There will be [no risk] in the world As I will [Not stay] in this Country to Prosess with him but settle with him on the best terms I can.
I Have the honour to be Your Exelencys most obedent & Very Humble Servant
J Shaffer

P.S. I hope your Exelency will do Evry thing in Your Powr to bring this matter to an End
  His Exelency Docter Franklin

 
Addressed: H Exelency / Docter Franklin / At Passy
